103 F.3d 140
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re R-D MOUNTS, INC., Debtor.Charles Ralph DAVIS;  Florine Jane Davis, Appellants,v.Norman L. HANOVER;  Marcy J.K. Tiffany, U.S. Trustee, Appellees.
No. 94-55768.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1996.*Decided Dec. 5, 1996.

Before:  SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Charles and Florine Davis appeal pro se the decision of the Bankruptcy Appellate Panel ("BAP") affirming an order of the bankruptcy court denying the Davises' motion objecting to the trustee's assertion of control over an asset of involuntary Chapter 7 debtor R-D Mounts, Inc. of which the Davises are the sole shareholders.  We have jurisdiction under 28 U.S.C. § 158(d).  We review de novo, Brady v. Andrew, (In re Commercial W. Fin.  Corp.), 761 F.2d 1329, 1333 (9th Cir.1985).  We agree with the BAP that in order for the Davises to assert an interest in the property at issue, they must initiate an adversary proceeding under Rule 7001.  See Bank.R. 7001(2).  Accordingly, we affirm the bankruptcy court's denial of their motion for the reasons stated by the BAP in its order filed March 3, 1994.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, the appellants' request for oral argument is denied.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Insofar as the Davises contend on appeal that the bankruptcy court erred by denying their motion for reconsideration, we reject this contention